Little, J.
1. It is the duty of a judge, when appropriate written requests to charge are duly presented, not merely to read the same to the jury, but to distinctly inform them that such requests are correct propositions of law to be considered along with the other instructions given in the case. When, however, in a particular instance, several requests were handed to the judge and by him simply read to the jury without expressly giving the same in charge, the omission to do this will not be held cause for a new trial, if it appears that all of the requests save one were, so far as legal and pertinent, covered by the general charge, and that after reading that one the judge used, with reference thereto, language plainly indicating his intention to give it in charge with a qualification which was itself proper.
2. Some of the instructions given in the present case concerning the annuity table and the method of using it were inaccurate ; but when the amount of the verdict, viewed in the light of all the testimony, is considered, it is manifest that the error committed in this respect could not have resulted injuriously to the defendant, and therefore it affords no ground for setting aside the verdict, which was well warranted by the evidence. S., F. & W. Ry. Co. v. Day, 91 Ga. 676, 680; W. & A. R. R. Co. v. Bussey, 95 Ga. 585, 604; Boswell v. Barnhart, 96 Ga. 521; Atlanta Consolidated St. Ry. Co. v. Owings, 97 Ga. 664, 669.

Judgment affirmed.


All the Justices concurring.